Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on November 26, 2021.  Claims 1-6, 8-9, 27-32, 34-35, 45-46, 97, 101, 105-107, 109-112, 114-115, and 117 are pending and are rejected for reasons of record.  Claims 1-2, 27-28, 109, 112, and 115 are amended.  Claims 7, 33, 80-96, 98, 102, and 108 are cancelled.  Claims 10-26, 36-44, 47-79, 99-100, 103-104, 113, 116, and 118-120 are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3-6 and 29-32 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear exactly what the limitations of the term “about” are – For example in claim 5 does “about 10nm” mean 10nm +/-10% or +/- 5% or something else?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 27-32, 34-35, 45-46, 97, 101, 109-110, 112, 114-115, and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Se-Hee et al. (US 2012/0077082) in view of Yamaguchi et al. (US 2009/0136855).

Regarding claims 1-2 and 27-28, Se-Hee et al. teaches a battery anode comprising a plurality of anode active material particles (instant claims 1 and 27; paragraphs 22 and 24) and a uniform layer of coating material disposed on a surface of anode active material particles by atomic layer deposition (ALD) coating (instant claims 1 and 27; paragraphs 22, 24, 32-33), where the coating can comprise boron oxide and/or inorganic phosphides (instant claims 1 and 27; paragraph 54), 
but fails to teach the coating is a metal phosphate.
Yamaguchi et al.  teaches the concept of a battery anode utilizing a coating of carbonate, borate, or phosphate of an alkali metal or alkali earth metal (instant claims 2 and 28; paragraphs 96-97)  in order to prevent coat resistance and thus improve cycle characteristics (paragraph 96).  
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of a battery anode utilizing a coating of carbonate, borate, or phosphate of an alkali metal or alkali earth metal of Yamaguchi et al. to the anode and anode coating of Se-Hee et al.  in order to prevent coat resistance and thus improve cycle characteristics (paragraph 96).  Furthermore, one of ordinary skill in the art at the time of filing would have found it obvious to substitute the coating composition of Se-Hee with the coating composition of Yamaguchi et al. because both anode coatings are known to be anode coatings that improve battery performance (Se-Hee et al. paragraph 11; Yamaguchi et al.  paragraph 96).

Regarding claims 3-6 and 29-32, Se-Hee et al. teaches anode coating is 2-100 angstroms (0.2-10 nm) (paragraphs 49 and 53)

Regarding claims 8-9 and 34-35, Se-Hee et al. teaches anode coating can be coated via ALD and conforms to and is continuous on the surface (paragraphs 9, 11, and 32-33; Figure 5).

Regarding claims 45-46, Se-Hee et al. teaches anode coating improves battery performance and safety (paragraphs 5 and 11).

Regarding claims 97 and 101, Se-Hee et al. teaches the anode active material can comprise graphite (paragraph 24).

Regarding claim 109,  Se-Hee et al. teaches the coating can comprise boron (paragraph 54).

Regarding claim 110, Se-Hee et al. teaches the anode active material particle and the coating layer form a coated anode particle (paragraphs 22 and 24), wherein the coated anode particle consists of the anode active material particle and the coating layer (paragraphs 22 and 24).

Regarding claims 112 and 115, Se-Hee et al. teaches the layer coating material can comprise boron oxide (paragraph 54).

Regarding claim 114 and 117, Modified Se-Hee et al. fails to specifically state the properties of mechanical-stability, ionic-conductivity, and electrical-conductivity of the coating material and anode active material, it is expected that the mechanical-stability, ionic-conductivity, and electrical-conductivity of the coating material and anode active material of modified Se-Hee et al. would be at least substantially similar, if not the same, to that of the instant application, due to the specified anode active material (graphite) and coating material (boron oxide and/or metal phosphate) compositions.

Claims 105-107 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Se-Hee et al. (US 2012/0077082) and Yamaguchi et al (US 2009/0136855), as applied to claims 1 and 27 above, and further in view of Wu et al. (US 2016/0118652).

Regarding claims 105-107 and 111, Se-Hee et al. teaches a battery anode comprising a plurality of anode active material particles (instant claims 1 and 27; paragraphs 22 and 24) and a uniform layer of coating material disposed on a surface of anode active material particles by atomic layer deposition (ALD) coating (instant claims 1 and 27; paragraphs 22, 24, 32-33), where the coating can comprise boron oxide and/or inorganic phosphides (instant claims 1 and 27; paragraph 54), 
but fails to teach the coating is a metal phosphate or teach a second coating.
Yamaguchi et al.  teaches the concept of a battery anode utilizing a coating of carbonate, borate, or phosphate of an alkali metal or alkali earth metal (instant claims 2 and 28; paragraphs 96-97)  in order to prevent coat resistance and thus improve cycle characteristics (paragraph 96).  
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of a battery anode utilizing a coating of carbonate, borate, or phosphate of an alkali metal or alkali earth metal of Yamaguchi et al. to the anode and anode coating of Se-Hee et al.  in order to prevent coat resistance and thus improve cycle characteristics (paragraph 96).  Furthermore, one of ordinary skill in the art at the time of filing would have found it obvious to substitute the coating composition of Se-Hee with the coating composition of Yamaguchi et al. because both anode coatings are known to be anode coatings that improve battery performance (Se-Hee et al. paragraph 11; Yamaguchi et al.  paragraph 96).
Modified Se-Hee et al. fails to teach a second coating layer.
Wu et al. teaches a battery anode having a core (10) that can be graphite (paragraph 20) having two shells / coating layers where one shell/ coating layer (12) is organic material such as an organic monomer or polymer (paragraphs 22-25) and the second shell / coating layer can be lithium phosphate (paragraph 37). 
It would be obvious to one of ordinary skill at the time of filing to add the concept of utilizing multiple coating layers, where one of the coating layers is a metal phosphate / lithium phosphate, of Wu et al. to the anode of modified Se-Hee et al. in order to maintain structural stability of the anode while improving battery life (paragraphs 21, 35, 38, and 41). 


Response to Arguments
Claim Rejections - 35 USC §102 and §103
Applicant’s arguments with respect to claims 1-6, 8-9, 27-32, 34-35, 45-46, 97, 101, 105-107, 109-112, 114-115, and 117, filed on November 26, 2021, have been considered but are moot in the view of the new ground(s) of rejection.  The new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of metal phosphate.

On page 16 of the Applicant’s Response, Applicants argue that “Se-Hee et al. does not suggest the claimed invention as now amended”.

In response to Applicant’s argument that “Se-Hee et al. does not suggest the claimed invention as now amended” (Applicant’s Response page 16), the Examiner notes that a new rejection is provided herein over Se-Hee et al. (US 2012/0077082), Yamaguchi et al (US 2009/0136855), and Wu et al. (US 2016/0118652).


	 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724        

/STEWART A FRASER/Primary Examiner, Art Unit 1724